Citation Nr: 1600738	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative changes of the lumbar spine with spondylolisthesis and fusion, L4 to S1 (back disability), currently rated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 40 percent for left lower extremity (LLE) sciatic radiculopathy (LLE radiculopathy).

3.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity (RLE) sciatic radiculopathy (RLE radiculopathy).

4.  Entitlement to an initial compensable rating for a posterior lumbar scar (lumbar scar).

5.  Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with depressed mood.
6.  Entitlement to service connection for a left hip condition.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for the Veteran's back disability, denied service connection for a left hip condition and for an anxiety disorder, and granted service connection for LLE radiculopathy (rated as 10 percent disabling), RLE radiculopathy (rated as 10 percent disabling), and for a lumbar scar (rated as non compensably disabling).  Thereafter, in March 2014 the RO granted service connection for an adjustment disorder with depressed mood (rated as 30 percent disabling), and increased the Veteran's rating for LLE radiculopathy to 40 percent disabling, and her rating for RLE radiculopathy to 20 percent disabling, effective the date of service connection.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board finds that the evidence, including a November 2014 submission by the Veteran's representative, reasonably raises a claim for TDIU pursuant to the holding in Rice and has added that issue to the cover pages. 

The issues of entitlement to increased ratings for the Veteran's service-connected back disability, LLE radiculopathy, RLE radiculopathy, lumbar scar, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire period on appeal, the most probative evidence indicates the Veteran's adjustment disorder with depression has been manifested by symptoms productive of occupational and social impairment with occasional decrease in reliability or productivity.

2.  A diagnosed left hip disability has not been shown during the course of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 percent for an adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.     § 4.130, Diagnostic Codes 9433-9440 (2015).

2.  The requirements for establishing service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Veteran's claim of entitlement to a higher initial rating for an adjustment disorder stems from her disagreement with the initial evaluation following the grant of service connection.  As such, additional notice is not required and any defect in the notice for that claim is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the claim for service connection for a left hip disability, the notice requirements of the VCAA require VA to notify a claimant of what information 
or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in January 2012.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a March 2014 rating decision, the RO granted service connection for an adjustment disorder with depressed mood with an evaluation of 30 percent effective December 8, 2011.  38 C.F.R. § 4.130, Diagnostic Codes 9433-9440.  

Under Diagnostic Codes 9433-9440, which are governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational  and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due         to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2015).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia)    or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as   to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most,       or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Based on a review of the evidence of record, the Board finds that an initial evaluation in excess of 30 percent for the Veteran's service-connected adjustment disorder is not warranted.

A November 2012 VA examiner found that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in   work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  During that examination, depressed mood and chronic sleep impairment were noted.  The Veteran reported that while she had been divorced several times and was single at the time of the examination, she was in contact with her sister, had a good relationship with her son, and noted participating in several leisure activities with friends.  She also noted that although she had become less socially active due to increasing back pain, she was able to attend weekly religious meetings and had an outgoing personality.  The examiner noted that any social difficulties the Veteran had were primarily due to physical pain, but that she was having some social isolation due to depression.  Regarding her occupational history, the Veteran reported that she had been employed by the same court reporting company for approximately 20 years, currently as the office manager.  She specifically noted that she got along "very well" with her co-workers but primarily worked from home.  During the examination the Veteran became tearful while describing her level of pain and noted a lack of interest or pleasure in doing things due to physical pain.  Ultimately, the 2012 examiner assigned a GAF score of 60 due to mild to moderate symptoms of depression.

The record also contains a February 2014 disability benefits questionnaire (DBQ) completed by a private psychologist, Dr. Henderson-Galligan.  During that examination, the Veteran noted she had friends but that she feared that because       she had declined their invitations to do things so often, they had "forgotten" about      her.  She described her niece as her greatest supporter.  The Veteran also noted that a neighbor assisted her with some of her housework.  When discussing how she had changed due to increasing pain, the Veteran became tearful noting that she was not able to participate in activities she used to enjoy and did not have as much enjoyment as she did previously.  Notably, Dr. Henderson-Galligan stated that the Veteran "struggles sustaining the stress from a competititve work environment due to her adjustment disorder[,]" but the supporting statements provided by the examiner relate to the Veteran's physical difficulties in the work place; no psychological symptoms were noted.  In fact, the Veteran was still employed at the court reporting firm at the time of the examination and accommodations had been provided due to the Veteran's physical difficulties.  During the examination the Veteran reported having impaired sleep, difficulty concentrating, and problems with her short term memory.  She was noted to have normal speech, appropriate thought content, and goal directed thought processes.  The examiner also checked off symptomatology including depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, difficulty in establishing and maintaining effective work and social relationships and an inability to establish and maintain effective relationships.  There was no indication that the Veteran was experiencing overt hallucinations and she was noted to possess an average intellectual ability, capacity for abstraction, ability to interpret proverbs, and average judgment.  While the psychologist did not indicate that "near continuous depression" was one    of the Veteran's symptoms on the DBQ, she did note it in an accompanying typed statement.  Ultimately, Dr. Henderson-Galligan found that the Veteran's adjustment disorder was productive of occupational and social impairment with deficiencies in most areas and assigned a GAF score of 50, noting that this GAF score reflects a person who has few friends and an inability to keep a job.

Shortly thereafter, in June 2014, the Veteran was afforded a second VA examination.  Like the 2012 VA examiner, the 2014 VA examiner also found that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  At the time of the 2014 VA examination, the Veteran's son was living with her and she reported that they had a good relationship and got along well.  She also noted having a good relationship with her sister and noted that she had daily contact with her niece with whom she also had a good relationship.  Regarding other social connections, the Veteran indicated that her family was supportive of her, that she had friends, and that she was close with four or five members of her church.  The Veteran noted having limited leisure activities aside from those associated with church services.  That being said, she did report that during her free time she often sat on benches at the dog park, listened to audiobooks, and used the computer.  The Veteran was still working at the court reporting office in June 2014.  However, she indicated that for the preceding year she had only been working part time, although she was still receiving her fulltime salary.  She further indicated that her chronic pain interfered with her full time hours.  At the time of the examination the Veteran reported continued problems sleeping due to chronic pain, but denied any nightmares.  Regarding her current symptoms, she reported feeling some anticipatory anxiety, but denied chronic worry, panic attacks, or avoidance of activities due to anxiety.  The Veteran endorsed feelings of depression due to the inability to do physical activities because of her  pain.  The Veteran denied feelings of anger aside from those deemed a side effect of  a previous medication.  On examination, the Veteran was noted to be pleasant and cooperative, with a stable affect.  Symptoms reported were depressed mood, anxiety, chronic sleep impairment and disturbances of motivation and mood.  The Veteran did not report suicidal or homicidal ideation and there was no evidence of hallucinations.  The Veteran reported that she has not had any counseling therapy and has not seen a psychiatrist, nor is she taking psychiatric medication

The Board finds that the Veteran's adjustment disorder most closely approximates the currently assigned 30 percent rating.  In that regard, while on the 2014 VA examination the Veteran reported a symptom associated with a higher 50 percent rating, namely disturbances of motivation and mood, the Veteran's overall functioning has been more consistent with occupational and social impairment   with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but generally functioning satisfactorily, as indicated by the 2014 VA examiner and as suggested by the GAF score assigned by the 2012 VA examiner.

The Board acknowledges that the private psychologist assigned a GAF score of   50, indicated the Veteran had a flattened affect, and opined the Veteran had occupational and social impairment in most areas, which is consistent with a 70 percent evaluation.  However, the Board finds that report to be entitled to less probative weight, as the conclusions reached therein are inconsistent with the other evidence of record.  In this regard, in explaining the GAF score, the psychologist stated that such score was indicative of a person who has few friends and an inability to keep a job.  Moreover, that psychologist also noted the Veteran had difficulty in establishing and maintaining effective work and social relationships and an inability to establish and maintain effective relationships.  However, the 2014 VA examination and even some statements in the psychologist's report noted the Veteran had friends, attended church regularly, and had been a long time employee of her current employer.  Such findings are not consistent with a person who is unable to keep a job or maintain effective relationships.  Indeed, the Veteran has maintained close relationships with family and friends throughout the appeal period and has maintained such a good working relationship with her employer that the employer was willing to pay her for full time work when she was working part time, and provided accommodations to allow the Veteran to work from home.  While the Veteran did note reducing her work obligations and requirements during the appeal, she attributed this change to problems associated with her service-connected back disability, not her mental health status.  Ultimately, the Board affords more probative weight to the VA examiners' opinions regarding the Veteran's level of disability than the findings on the private psychologist's report which is internally inconsistent and inconsistent with the other medical evidence of record.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Finally, the Board has considered the Veteran's assertions as to her symptomatology and the severity of her condition, but, to the extent she believes she is entitled to a higher rating, concludes that the findings during VA medical evaluation are more probative than the Veteran's lay assertions to that effect.  As the Veteran has not sought or received mental health treatment for her adjustment disorder, the Board has relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms, but nonetheless recorded mental status examinations showing limitation  of function that more nearly approximate the criteria for a 30 percent evaluation.  

In sum, the Board finds preponderance of the competent and probative evidence more nearly approximates the criteria for a 30 percent evaluation, and an increased rating is denied. 

The Board has considered whether the Veteran's adjustment disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Board also notes that it has considered all psychiatric symptomology in determining her functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  In short, the Veteran's disability picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of her increased rating claim for extraschedular consideration is not warranted. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 55-57.


Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested 
during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran's service treatment records reveal no diagnosis of a left hip disability and no diagnosis of a left hip disability is apparent in the Veteran's post-service treatment records.

In May 2012 the Veteran was afforded a VA examination in connection with       her claim for service connection.  While the examiner noted that the Veteran had decreased hip range of motion due to low back pain, she ultimately noted that the Veteran did not have and never had a left hip disability.  In fact, aside from those made in connection with treatment for low back pain, the record does not otherwise contain any additional complaints of, or treatment for, a left hip disability.  

Congress specifically limits entitlement for service-connected disease or injury      to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although pain radiating to the hip has been reported, in the absence of proof of a current diagnosis of a left hip disability, service connection for a left hip disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for a left hip disability is denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to an initial rating in excess of 30 percent for an adjustment disorder is denied.

Entitlement to service connection for a left hip disability is denied.


REMAND

The Veteran was last afforded examinations for her service-connected back disability, bilateral lower extremity radiculopathy, and lumbar scar in May 2012.  Subsequently, during a June 2014 VA Mental Disorders examination, the Veteran reported that the symptoms of her back disability with associated lower extremity radiculopathy and scar had worsened since that examination.  Specifically, she reported that she had fallen three times in the last six months when her legs "gave out" and that she hit her back during the falls.  VA treatment records also indicate a worsening in her condition since the 2012 examinations as indicated by her October 2012 report that she had fallen down the stairs and was experiencing an increase    in her pain levels, and her November 2013 appointment for a back brace fitting.  Accordingly, the Board finds that remand for new VA examinations, to include completion of a scars DBQ, is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Finally, regarding the TDIU claim, the Board notes that the Veteran's representative argued in a November 2014 submission that the Veteran was unable to work due to her service-connected conditions.  Thus, in light of the Court's holding in Rice, the Board finds that the issue of unemployability has at least been raised such that appropriate notice pursuant to the VCAA and an application form should be provided.

Accordingly, the case is REMANDED for the following actions:

1. Associate updated VA treatment records dating since March 2014 with the claims file.

2. Send the Veteran appropriate notice that advises 
her about the information and evidence needed to substantiate a claim for a TDIU.  In addition, ask       
her to fully complete an Application for Increased Compensation based on Unemployability (VA Form   21-8940).

3. Schedule the Veteran for a VA back examination to assess the current severity of her service-connected back disability.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail, to include neurological findings and range of 

motion.  The examiner should indicate the impact of the Veteran's back disability and radiculopathy on her occupational functioning.

The examiner should specifically examine the Veteran's lumbar scar and complete a scars DBQ as necessary.

4. After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If            the benefits sought on appeal remain denied, the appellant and her representative should be furnished    a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


